Citation Nr: 0922450	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-34 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses from July 17, 2007, to July 18, 
2007.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1967 
to March 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Battle Creek, Michigan.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon examination of the record, the Board finds that remand 
is warranted for further evidentiary development and for 
reconsideration of the claim.

On July 17, 2007, the Veteran presented to Battle Creek 
Hospital with a full-body rash unrelated to his existing 
service-connected disabilities.  The Veteran stated that he 
had tried to go to the VAMC in Battle Creek but that it was 
closed.  The Veteran further stated that the VAMC in Ann 
Arbor, which would have been the next closest facility, was 
two and a half hours away.  The issue is whether the Veteran 
should be paid or reimbursed for the private medical expenses 
he incurred while being treated at Battle Creek Hospital.  

Two separate statutes govern the payment or reimbursement of 
unauthorized private medical expenses:  38 U.S.C.A. §§ 1725, 
1728 (West 2002).  Generally, treatment for non-service-
connected disabilities is governed under § 1725, part of the 
Millennium Health Care Act.  However, a Veteran who is 
treated for non-service-connected ailments may also qualify 
under § 1728 when he or she is totally and permanently 
disabled due to a service-connected disability.  In this 
case, the Veteran was determined to be totally and 
permanently disabled due to service-connected disabilities 
since March 2004.  Since the treatment related to this claim 
occurred after March 2004, the Veteran qualifies for 
consideration under both statutes.  

Also, upon remand, the Agency of Original Jurisdiction (AOJ) 
should determine whether treatment would have been available 
at the Battle Creek VAMC at the time the Veteran presented 
himself at that location.  The Veteran did not explicitly 
state when he presented to the Battle Creek VAMC.  However, 
the Veteran stated it was late at night and treatment records 
from Battle Creek Hospital indicate that he was taken into 
that location around midnight on July 17, 2007.  Thus, 
according to the Veteran's timeline, he would have been at 
the Battle Creek VAMC sometime before or around midnight on 
July 17, 2007.

Accordingly, the case is REMANDED for the following action:

1. Determine whether appropriate treatment 
would have been available at the Battle 
Creek VAMC before and around midnight on 
July 17, 2007.  If treatment would not 
have been available at the Battle Creek 
VAMC, determine what the next closest 
available VA treatment center would have 
been.

2. Readjudicate the Veteran's claim for 
payment or reimbursement for unauthorized 
private medical expenses from July 17, 
2007, to July 18, 2007.  Consideration 
should be given to entitlement under both 
38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.   
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




